N-30B-2 March7, 2014 U.S. Securities and Exchange Commission treet, N.E. Washington, DC 20549 RE: Keynote SeriesAccount (the Registrant) (1933 Act File No.: 033-19836) (1940 Act File No.: 811-05457) Ladies and Gentlemen: As required by Rule30e-2 under the Investment Company Act of 1940, as amended (the Act), Keynote SeriesAccount, a unit investment trust registered under the Act, recently mailed to its contract owners the annual report for the underlying management investment companies listed below. This filing constitutes the filing of those reports as required by Rule30b2-1 under the Act. Pursuant to Rule30e-1 under the Act, the following annual reports were filed, or will be filed, with the Commission via EDGAR:  Transamerica Partners Portfolios, SEC File No.811-08272  Calvert Variable Series, Inc., SEC File No.811-03591 To the extent necessary, these filings are incorporated by reference. Very truly yours, Elizabeth L. Belanger Vice President and Associate General Counsel
